Citation Nr: 1547545	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-15 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.  The Veteran died in September 1986.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.   


FINDINGS OF FACT

1.  An unappealed June 1994 rating decision denied entitlement to service connection for the cause of the Veteran's death.

2.  The evidence associated with the claims file subsequent to the June 1994 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the appellant was provided adequate notice in response to the claim.  The record shows that the appellant was mailed a letter in July 2012 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, and of the reasons for the prior denial and the unique character of the new and material evidence that must be presented.  The July 2012 letter also provided the appellant with appropriate notice with respect to the effective date element of the claim.

The Board also finds the appellant has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Medical records have been obtained.  The Board acknowledges that a medical opinion has not been obtained in response to the claim.  However, VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2015).  Neither the appellant nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A November 1988 rating decision denied service connection for the cause of the Veteran's death based on a finding that the condition causing death was not shown in active service or within one year following the Veteran's separation from active service.  The appellant did not appeal that decision.  A June 1994 rating decision denied service connection for the cause of the Veteran's death based on a finding that the condition causing death was not directly related to the Veteran's active service and was not presumed to be a result of exposure to herbicides during active service.  The appellant did not appeal that decision.  

The pertinent evidence of record at the time of the June 1994 rating decision included the Veteran's service medical records, which are silent for treatment for, or a diagnosis of, sarcoidosis or bullous lung disease while the Veteran was in active service; VA Medical Center treatment notes showing the Veteran was diagnosed with sarcoidosis and bullous lung disease in December 1977 and that he had reported symptoms as far back as 1973 at that time; statements indicating that the Veteran had experienced symptoms of sarcoidosis since service; and, the Veteran's death certificate showing that he died in September 1986 with the cause of death listed as cardio pulmonary arrest, sarcoidosis, and cor pulmonale. 

The pertinent evidence that has been received since the June 1994 rating decision includes additional copies of the Veteran's death certificate and statements from the appellant and representative, in which they claim the Veteran's sarcoidosis was related to the Veteran's active service.  

The Board finds that the evidence added to the record since the June 1994 rating decision is not new and material.  Service connection for the cause of the Veteran's death was previously denied because the condition causing death was not service-connected and a service-connected disability did not contribute to the cause of the Veteran's death.  The appellant has not provided any medical evidence indicating that the Veteran's sarcoidosis may be related to his active service, that it was present within one year of his separation from active service, or that it is directly related to herbicide exposure.  While she has reported that the Veteran experienced symptoms of sarcoidosis since service, those statements were previously considered at the time of the June 1994 rating decision and are cumulative and redundant of evidence previously considered.  Therefore, the evidence added to the record does not raise a reasonable possibility of substantiating the claim.

Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for the cause of the Veteran's death is not warranted.


ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


